In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00129-CR


                         RAYMOND SAMBOW VARGAS, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 29th District Court
                                     Palo Pinto County, Texas1
                     Trial Court No. 16044, Honorable Mike Moore, Presiding

                                           June 3, 2019

                                MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       On February 6 through 8, 2018, appellant, Raymond Sambow Vargas, was tried

for the offense of continuous assault causing bodily injury to a family member.2 Appellant

pled not guilty and the case proceeded to a jury trial. After hearing evidence, the jury

found appellant guilty. Appellant elected to have the trial court assess punishment.



        1 Pursuant to the Texas Supreme Court docket equalization efforts, this case was transferred to

this Court from the Eleventh Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

       2   See TEX. PENAL CODE ANN. § 25.11 (West 2019).
Appellant pled true to an allegation of a prior final felony conviction used to enhance the

applicable range of punishment and, after hearing punishment evidence, the trial court

sentenced appellant to twenty years’ incarceration in the Institutional Division of the Texas

Department of Criminal Justice, and a $10,000 fine. Appellant timely filed his notice of

appeal. We affirm.


       Appellant's court-appointed appellate counsel filed a motion to withdraw from the

representation supported by an Anders brief. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of his motion to withdraw, counsel

certifies that he has diligently reviewed the record and, in his opinion, the record reflects

no reversible error upon which an appeal can be predicated. Id. at 744; In re Schulman,

252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In compliance with High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has discussed why, under

the controlling authorities, there are no reversible errors in the trial court’s judgment.

Counsel notified appellant by letter of his motion to withdraw; provided him a copy of the

motion, Anders brief, and appellate record; and informed him of his right to file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying

appointed counsel’s obligations on the filing of a motion to withdraw supported by an

Anders brief). By letter, this Court also advised appellant of his right to file a pro se

response to counsel’s Anders brief. Appellant filed a pro se response. In it, appellant

indicates that certain evidence was not admitted by trial counsel, counsel physically

assaulted appellant during trial, and counsel refused to let appellant testify in his own




                                             2
defense at trial. However, none of these complaints are reflected in the record. 3 The

State did not file a brief.


         In the present case, a jury found appellant guilty of continuous assault causing

bodily injury to a family member, and the trial court sentenced him to an enhanced

punishment of twenty years’ incarceration and a $10,000 fine. By his Anders brief,

counsel thoroughly discusses where in the record reversible error may have occurred but

concludes that the appeal is frivolous. We have independently examined the record to

determine whether there are any non-frivolous issues that were preserved in the trial court

which might support this appeal but, like counsel, we have found no such issues. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re

Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.

1969).


         After carefully reviewing the appellate record, counsel’s brief, and appellant’s pro

se response, we conclude that there are no plausible grounds for appellate review. We

therefore affirm the trial court’s judgment and grant counsel’s motion to withdraw. See

TEX. R. APP. P. 43.2(a).


                                                                      Judy C. Parker
                                                                         Justice



Do not publish.




         3 Appellant raises additional complaints that illustrate appellant’s lack of understanding of the

process by which a criminal trial is conducted. Like the issues identified above, however, the record does
not reflect the possibility of reversible error relating to these additional issues raised by appellant in his pro
se response.

                                                        3